EVERETT, Chief Judge
(concurring):
The defense counsel clearly raised with the military judge the issue of whether the appellant’s possession was “wrongful,” since there was evidence Rowe was returning to the supposed owner a substantial amount of drugs that he had found in his black gym bag. To accomplish this purpose, he had started to drive from McGuire Air Force Base to Pemberton, New Jersey, where earlier that evening he had been attending a party when the drugs were placed in the bag. Did the majority opinion in United States v. Thompson, 21 U.S.C.M.A. 526, 45 C.M.R. 300 (1972), have in mind such a situation when it held that the accused in that case had adduced evidence inconsistent *16with a plea of guilty to wrongful possession of heroin?
There the Court remarked:
Criminal liability cannot be imposed for possession of a forbidden substance that is truly planted evidence, when the accused’s sole purpose in controlling it for a few moments is to rid himself of it.
Id. at 528, 45 C.M.R. at 302.
Since Thompson and his co-accused, Jones, had testified that their purpose was to “get rid of” the heroin which they had found in a wall panel of their room, the military judge — who had taken an unduly restrictive view that the possession was wrongful unless the accused intended to turn in the drug to the authorities — had erred in accepting the plea of guilty. The full scope of Thompson is difficult to discern; but the majority opinion adverted specifically to testimony that the means which had been considered to rid themselves of the heroin included “dumping] it on the guy’s bed that put in the wall there” and “putting it in Specialist Vandenbloom’s [who allegedly had placed the drug in accused’s cubicle] room, sit it on his bed and just leave it.” Id. at 527, 45 C.M.R. at 301. Judge Quinn’s dissent argued that “[possession for the purpose of transfer to an individual known to have no lawful right to receive it, as the accused concededly knew Vandenbloom had no right, is wrongful possession.” Id. at 529, 45 C.M.R. at 303. He also emphasized that the accused there were planning to retain 20 vials of heroin out of the 200 which they claimed had been planted in their room.
In light of Judge Quinn’s dissent, which highlights his disagreement with the majority opinion,1 I must conclude that the majority in Thompson intended to rule that possession of contraband is not “wrongful” when the contraband has come into someone’s possession without his knowledge or consent and he only attempts to return it to its owner. I have little sympathy for such a rule, which in the case at bar condones the return of drugs to a person who, as appellant was fully aware, would then proceed to use or distribute them. However, our Court has not been supplied with any precedent from other jurisdictions — if any there be — which announces a different rule in such instances. Instead, the argument before us centered on the correct interpretation of Thompson. Under these circumstances, I reluctantly concur in the principal opinion herein.

. Absent the dissent, I would be tempted to construe the majority opinion more narrowly, so that it only exonerated possession for the purpose of delivering the contraband to lawful authorities or destroying it.